DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Status
Claims 40-42, 44-53, and 55-61 are pending, wherein Claim 61 is newly added. Claims 44-46, 48, 50-53 and 55-61 are withdrawn as being directed to a nonelected invention (Claims 50-53 and 55-60) and nonelected species (Claims 44-46, 48, and 61). Claims 1-39, 43 and 54 are cancelled. Claim 40 was amended to add that the dose amount of bizelesin is expressed in “microgram/m2” units and the dose amount of the MDR-1 pgp expressed in “a milligram to gram dose” units. Therefore, Claims 40-42, 47 and 49 are examined. 

Applicant elected Group I product in the reply filed on 03/13/2020 and further elected myeloma as the cancer, wherein the MDR-1 pgp pump inhibitor is present (specifically electing cyclosporine) and without melphalan during a telephone conversation on 6/16/2020.

Priority
This application is a continuation of U.S. Application No. 15/583,108, filed May 1, 2017, which is a continuation of U.S. Application No. 14/437,786, which is the U.S. National Stage of International Application No. PCT/US2013/066200, filed October 22, 2013, which designates the U.S., published in English, and claims the benefit of U.S. Provisional Application No. 61/716,838, filed on October 22, 2012.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 5/24/2022  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New rejection – Claims 40-42, 47 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “an MDR-1 pgp pump inhibitor or a pharmaceutically acceptable salt thereof in a milligram to gram dose”. It is not clear what the “milligram to gram dose” is in reference to. One may think that this is referencing a range for the dose of “1 mg to 1 g” while another may think this is referencing the concentration of the agent in “mg per gram of composition”. One may also interpret this limitation to read on the amount of agent in “mg that is delivered per gram of mass of the subject”. Additionally, both “milligram to gram” and “microgram/m2” may be interpreted as not further limiting the claims because there is no specific amount recited in the claim. It would not further limit the claim because when the drug is administered it would be given to the subject at a dose that one can determine to convert the units and express them as desired, i.e., “mg/kg”, “µg/kg”, “µg/lb”, “g/m2”… and so on.  This lack of clarity does not apprise one of ordinary skill in the art of the metes and bounds of the claimed invention. Accordingly, the claimed invention is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Maintained - Claims 40-41, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. ("Preclinical Antitumor Activity of Bizelesin in Mice." Clinical Cancer Research (July 1996); 2: pp. 1143-1149) in view of Yeager et al. ("Autologous bone marrow transplantation in patients with acute nonlymphocytic leukemia, using ex vivo marrow treatment with 4-hydroperoxycyclophosphamide." The New England Journal of Medicine (30 Jun 1986); 315(3):141-147), Zsido et al. (“Resistance of CHO cells expressing P-glycoprotein to cyclopropylpyrroloindole (CPI) alkylating agents.” Biochemical Pharmacology; Volume 43, Issue 8, 15 April 1992, Pages 1817-1822; ABSTRACT), Butryn et al. (Cancer Chemotherapy and Pharmacology volume 34, pages44–50(1994), ABSTRACT) and Hochman et al. (US 2010/0196403).

Claimed invention
Independent Claim 40 is drawn to a combination of agents comprising 1) bizelesin, 2) bone marrow stem cells and 3) a MDR1 pgp pump inhibitor, at an amount that inhibits efflux of bizelesin from the MDR-1 pgp pump. The amount is expressed in a certain unit dose for bizelesin, particularly in micrograms/m2, and for the MDR-1 pgp pump, particularly in mg/g. No specific amount is recited, however, only the units are expressed.

Prior art
Carter reports that bizelesin has antitumor efficacy against a broad spectrum of murine tumor models. (See Table I.) A single bolus i.v. treatment is highly active against i.p. implanted leukemias including P388 and L1210 leukemias. (See ‘Results’, 1st paragraph.) Bizelesin was given as described in Tables I and 2. In each experiment, bizelesin was evaluated at several dose levels (ranging from toxic to nontoxic and expressed as µg/kg) with each dosage administered to 6-10 mice. (See p. 1144, 1st column, ‘Experimental Chemotherapy’. See also Tables 1 and 2) 

While Carter teaches the treatment of leukemia with bizelesin, Carter does not teach 1) bone marrow stem cells or 2) a MDR1 pgp pump inhibitor.
	
However, regarding 1) bone marrow stem cells, autologous bone marrow transplantation (ABMT) was known to be useful in combination with chemotherapy. For example, Yeager teaches that ABMT (with marrow incubated ex vivo) in combination with chemotherapy may provide long-term control of leukemia. See 146, last paragraph. ABMT administration during remission provides hematopoietic stem cells and removes a common issue of graft-vs-host disease after other types of transplantation used in leukemia treatment. See ‘Discussion’, first paragraph. 
One of ordinary skill in the art would have found it prime facie obvious to provide bizelesin chemotherapy and bone marrow stem cells by ABMT for treatment of leukemia because Carter teaches that chemotherapy with bizelesin is effective for treating leukemia while Yeager discloses that ABMT in combination with chemotherapy as useful for long-term control of leukemia. The artisan would have reasonably expected that the combination therapy would provide successful treatment of leukemia.

Regarding 2) an MDR1 pgp pump inhibitor, it was known that bizelesin and U-73975 are members of a group of anticancer compounds that are susceptible to a multidrug resistance (MDR) and further known that MDR1 pgp pump inhibitors can be combined with such drugs to overcome the resistance. For example, Zsido teaches that cyclopropylpyrroloindoles such as U-77779 (bizelesin) are antitumor agents belonging to the class of minor groove binders that are able to form covalent bonds with DNA via the cyclopropylpyrroloindole (CPI) group. See Zsido, abstract.  However, such agents are susceptible to a multidrug resistance (MDR) phenotype in Chinese hamster ovary (CHO) cells. For a sequence of MDR cell lines showing increasing expression of P-glycoprotein (Pgp), there were corresponding increments in the level of resistance to U-73975, arguing that Pgp is the key determinant in resistance of the MDR cells to CPI agents. MDR cells treated with U-73975 showed diminished generation of covalent adducts on DNA as well as increased resistance to cytotoxicity. See Zsido, abstract.  Multidrug-resistant mouse leukemia (P388/Adriamycin-resistant) and human (KB/vinblastine-resistant) cells were also found to have developed resistant to bizelesin. See Butryn, abstract. However, to overcome the issue of MDR, Hochman teaches that one can combine a MDR1 pgp inhibitor with drugs that are susceptible to MDR such as bizelesin. (See Hochman, abstract, 0005, 0006, 0019; Claim 37; see also 0102 for the list of drugs that includes bizelesin.)  The invention is based on providing agents capable of augmenting intracellular activity of chemotherapeutic compounds by inhibition of MDR efflux activity cells. See Hochman, 0015.
One of ordinary skill in the art would have found it prima facie obvious to further combine an MDR1 pgp pump inhibitor with bizelesin and ABMT suggested by Carter, Yeager, Zsido and Butryn because the MDR1 pgp pump inhibitor would inhibit the pgp in cancer cells that try to resist against anticancer CPIs (e.g., bizelesin) by expressing  increased levels of pgp. The artisan would have reasonably expected that inhibition of the pgp in the cancer cell would prevent the cell’s mechanism used it reduces the effectiveness of the CPI. Therefore, one of ordinary skill in the art would have found it obvious to combine the MDR1 pgp pump inhibitor with the bizelesin therapy at effective amounts claimed to minimize resistance against bizelesin treatment. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

For Claim 41, wherein the therapeutically effective dose of bizelesin is approximately 1 µg/m2 to approximately 20 µg/m2, Carter teaches doses at 15 µg/kg, i.e., ~8 µg/m2. See Table 1.

For Claim 47, wherein the bone marrow stems cells are purified to decrease the number of circulating tumor cells, Yeager teaches that the bone marrow is suggests incubation of marrow
suspensions with pharmacologic agents to eradicate ("purge") residual leukemic cells while sparing normal hematopoietic stem cells. See p. 145, right column, 1st paragraph.

For Claim 49, wherein the cancer is leukemia, lymphoma or myeloma, Carter, Yeager and Butryn each teaches treatment of leukemia as described above.

Response to arguments and 5/24/2022 declaration
Applicant argues that Hochman has a laundry list of chemotherapeutic agents (e.g., bizelesin) in many categories and cannot be relied on to support an “obvious to try” rationale. This is not persuasive because the primary reference is a scientific article that specifically concerns bizelesin as a CPI susceptible to MDR. The rejection is based on the recognized problem that bizelesin resistance may develop by expulsion from a cancer cell expressing increased Pgp and recognized ways to overcome such resistance against therapeutic agents by administration of a MDR1 pgp pump inhibitor to overcome resistance against drugs susceptible to pgp efflux. Therefore, one of ordinary skill in the art would have found it obvious to combine bizelesin therapy with MDR1 pgp pump inhibitor at effective amounts claimed to minimize resistance against bizelesin treatment. There if a clear and finite solution provided by the prior art as there is no need to pick and choose from an overwhelming multiplicity of solutions as suggested by Applicant. Bizelesin is the main drug discussed in the primary reference, Carter. While it is also mentioned amongst a list of other drugs in the secondary reference, Hochman, the rejection does not require picking bizelesin from that list.
Applicant references a number of papers that described failed attempts to treat metastatic cancer and refractory metastatic cancer with pgp inhibitors in conjunction with anticancer drugs. Applicant points to clinical trials where combined therapy with an anticancer agent and pgp inhibitor have demonstrated minimal to no improvement. In this case, the current claims are drawn to a combination of agents, not a method of treating metastatic or refractory metastatic cancer. Therefore, the prior art need not demonstrate that the claimed combination treats metastatic cancer. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In this case the prior art specifically mentions that CPIs like bizelesin are susceptible to MDR resistance due to increased pgp expression in cancer cells and that inhibition of pgp reduced resistance against CPIs. Therefore, one of ordinary skill in the art would reason that combining a pgp inhibitor with a CPI like bizelesin would reduce the likelihood of resistance against bizelesin. The fact that there are many clinical trials (as provided by Applicant) that combine pgp inhibitors with anticancer agents to treat patients with different cancers is evidence that those skilled in the art have reasonable expectations that pgp inhibitors combined with anticancer agents are useful for treating cancer. Therefore, the position presented in the rejection that one would find it obvious to combine pgp inhibitors with drugs susceptible to pgp-induced resistance would find support throughout the prior art. While Applicant is requiring that the prior art prove by clinical trials that the combination of a pgp inhibitor and bizelesin effectively treats metastatic cancer, Applicant’s own specification fails to demonstrate this. Indeed, the specification does not demonstrate this by in vivo or in vitro testing, less by clinical trial. This supports the position that absolute predictability of effectiveness is not required. Again, as mentioned above, the claims are drawn to the combination of agents and not a method for treating. 
Further rebutting Applicant’s assertion that failed clinical trials would dissuade one from combining pgp inhibitors with anticancer agents, a search of the pgp inhibitor, “Tucatinib”, as the agent and “cancer” as the disease in the clinical trial database for the National Institutes of Health (NIH) for currently “active” or “recruiting” trials shows that there are more than 25 ongoing trials involving the use of Tucatinib for treating cancer. (See attached search results for “Tucatinib | Recruiting, Active, not recruiting Studies | cancer.”  NIH: U.S. National Library of Medicine – List  Results - ClinicalTrials.gov. Jun 1, 2022. https://clinicaltrials.gov/ct2/results?term=Tucatinib&cond=cancer&Search=Apply&recrs=a&recrs=d&age_v=&gndr=&type=&rslt=.) Accordingly, those skilled in the art have been using pgp inhibitors for treating cancer prior to filing and even post filing of the current application. Therefore, those skilled in the art were not dissuaded from using a pgp inhibitor for treating cancer as alleged.
Applicant also mentions that the prior art fails to each or suggests the “claimed method”. However, as mentioned above, the claims are drawn to a combination of a set of agents, not a method for treating.


B.	Claims 40-42, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. in view of Yeager et al., Zsido et al., Butryn et al., and Hochman et al., as applied to claims 40-41, 47 and 49 above, in further view of Qadir et al. (“Cyclosporin A Is a Broad-Spectrum Multidrug Resistance Modulator.” Clinical Cancer Research; Vol. 11, 2320–2326, March 15, 2005.

Claimed invention
Claim 42 recites the MDR-1 pgp pump inhibitor is cyclosporine.

Prior art
The disclosures for Carter, Yeager, Zsido, Butryn and Hochman are outlined above. However, their combination does not expressly teach cyclosporine. However, Qadir teaches that cyclosporin A (i.e., cyclosporine) is useful as a broad-spectrum multidrug resistance modulator for minimizing resistance against active chemotherapeutics. See abstract. Qadir discloses broad-spectrum modulation by cyclosporin A may make it effective in diverse malignancies in which multiple MDR proteins are expressed. See last paragraph at page 2325. It was shown to be effective against Pgp. See first 2 paragraphs of ‘Discussion’. In addition to the positive clinical trial in AML, clinical trials of cyclosporin A in combination with chemotherapy regimens in solid tumors have also generated encouraging results. See last paragraph at page 2325.
One of ordinary skill in the art would have found it obvious to combine cyclosporin A with bizelesin therapy because Qadir teaches that cyclosporin A is effective against Pgp and is useful against diverse malignancies in which multiple MDR proteins (Pgp) are involved. Given that Zsido teaches that Pgp is the key determinant in resistance of the MDR cells to CPI agents and that Hochman teaches anti pgp agents can be used to minimize resistance against agents such as bizelesin, one of ordinary skill in the art would have found it obvious to combine bizelesin therapy with cyclosporin A since cyclosporin A is effective against pgp.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Response to arguments
	Applicant argues that the addition of Qadir does not remedy the deficiencies of Carter, Yeager, Zsido, Butryn and Hochman. However, for reasons stated above, the alleged deficiencies are not found.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629